Title: To Thomas Jefferson from Thomas Worthington, 21 January 1826
From: Worthington, Thomas
To: Jefferson, Thomas


                        Dear Sir
                        
                            Adena
                            Jany 21st 1826
                        
                    I have the honour to enclose you a letter on the Subject of the large cucumbers. The writer Mr Case is a member of the ohio Legislature of Known Truth & integrity so that I have no doubt of the truth of the facts as stated. In my next I hope to have the pleasure to send you some of the seedsWith sentiments of affection & respect Yours Sincerely
                        T Worthington